Exhibit 10.99
 
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT




This FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment Agreement”), is
dated as of September 23, 2013, by and between COLLECTORS UNIVERSE, INC., a
Delaware Corporation (the “Company” or “CUI”), and ROBERT G. DEUSTER
(“Executive”), with reference to the following:
 
R E C I T A L S:
 
A.           Executive is employed as Chief Executive Officer of the Company
under an Employment Agreement dated as of October 10, 2012 (the “Employment
Agreement”); and
 
B.           The Company and the CEO desire to extend the term of and amend
certain related provisions in the Employment Agreement as and to the extent
provided hereinafter in this Amendment Agreement.
 
A G R E E M E N T
 
NOW, THEREFORE, in consideration of the respective promises of each party made
to the other in this Amendment Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
each of the parties, it is agreed as follows:
 
1.           Extension of the Term of Employment.  The term of Executive’s
employment under the Employment Agreement is hereby extended and shall continue
to October 15, 2014, unless the Executive’s employment is either (i) sooner
terminated pursuant to any of the provisions of Section 5 or Section 6 of the
Employment Agreement, or (ii) further extended by mutual written agreement of
the parties.
 
2.           Implementing Amendments.  To give effect to the foregoing extension
of the term of the Employment Agreement, it is agreed as follows:
 
2.1           Amendment of Section 3 of Employment Agreement.  The first
sentence of Section 3 of the Employment Agreement, entitled “Term of Employment”
is hereby amended to read in its entirety as follows:
 
“Unless sooner terminated as provided in Section 5 or Section 6 below, the term
of Executive’s employment with the Company as its CEO shall commence on October
15, 2012 (the “Commencement Date”) and shall end on the second anniversary
thereof (the “Expiration Date”).”
 
2.2           Other Amendments.
 
(a)           The phrase “the one-year term of Executive’s employment under this
Agreement” contained in the second sentence of Section 3 of the Employment
Agreement is hereby amended to read as follows:  “the term of Executive’s
employment under this Agreement”; and
 
(b)           The phrase “upon expiration of the one-year term of Executive’s
employment hereunder” that is contained in Section 5.5 of the Employment
Agreement is hereby amended to read as follows:
 
“upon expiration of the term of Executive’s employment hereunder”.
 
3.           No Other Changes.  The Employment Agreement shall remain in full
force and effect and, except as amended by this Amendment Agreement, as set
forth in Sections 1 and 2 hereof, shall remain unchanged.
 
4.           Confirmation of Performance.  Each party hereto represents that the
other party has performed those of its obligations required to have been
performed on or prior to the date hereof by such other party under the
Employment Agreement and such other party has not breached and is not in breach
of the Employment Agreement.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Miscellaneous.
 
4.1           Construction.  This Amendment Agreement is the result of
arms-length negotiations between the parties hereto, and no provision hereof
shall be construed against a party by reason of the fact that such party or its
legal counsel drafted said provision or for any other reason.
 
4.2           Entire Agreement. This Amendment Agreement contains all of the
agreements of the parties relating to, and supersedes all prior agreements or
understandings, written or oral, between the parties regarding, the subject
matter hereof.
 
4.3           Binding on Successors.  Subject to the provisions of Section 9.8
of the Employment Agreement (entitled “No Assignment”), which provisions are
incorporated herein by this reference, this Amendment Agreement shall be binding
on the parties and their respective heirs, legal representatives and successors
and assigns.
 
4.4           Headings.  Section and paragraph headings in this Amendment
Agreement are for convenience of reference only and shall not affect the meaning
or have any bearing on the interpretation of any provision of this Amendment
Agreement.
 
4.5           Severability.  If any provision of this Amendment Agreement is
held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions hereof shall not be affected or
impaired in any way as a result thereof.
 
4.6           Governing Law.  This Amendment Agreement is made in and shall be
construed and interpreted according to and enforced under the internal laws of
the State of California, excluding its choice of law rules and principles.
 
4.7           Counterparts.  This Amendment Agreement may be executed in
separate counterparts, and each of such signed counterparts, including any
photocopies or facsimile copies thereof, shall be deemed to be an original, but
all of which shall constitute one and the same instrument.
 
IN WITNESS WHEREOF, the undersigned have executed this Employment Agreement
Amendment as of the day and date first above written:
 
The
Company:                                                                           COLLECTORS
UNIVERSE, INC.






By:              /s/  A. CLINTON ALLEN
A. Clinton Allen, Chairman
 
Executive:                                                                             /s    ROBERT
G. DEUSTER                                                                 
Robert G. Deuster
 
 
 
2

--------------------------------------------------------------------------------

 
 